DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/04/2022 without traverse of Group I, Species I-1, claims 1-13 for further examination. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 02/09/2021, 03/25/2021, 05/11/2021 & 07/06/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 5, line 3 recites the limitation “the axial bone”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the axial bone” as “the axial bore” recited in line 2. To correct this problem, amend line 3 to recite “the axial bore”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-13 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Robson et al. (US 2018/0017534 A1) hereinafter Robson.
	As regards to claim 1, Robson discloses a sprayer assembly (abs; fig 1-14), comprising: 
a capillary 130 having an outlet (tip of 130, see fig 1) ([0050]-[0053]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1); 
a sheath 140 for the capillary 130 ([0050]-[0053]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1); and 
an elastic member 160 ([0053]; [0064]; [0075]; [0081]; fig 1-14; clm 13); 
wherein the assembly is configured such that the sheath 140 can move relative to the capillary 130 between a first position in which the sheath 140 covers the outlet (tip of 130, see fig 1) of the capillary 130 and a second position in which the outlet (tip of 130, see fig 1) of the capillary 130 is uncovered by the sheath 140; and wherein the assembly is configured such that when the sheath 140 moves from the first position to or towards the second position, the elastic member 160 provides a restoring force that acts to restore the position of the sheath 140 to or towards the first position ([0050]-[0053]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1-15).
As regards to claim 2, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the elastic member 160 is retained in a cavity within the sheath 140 ([0050]-[0053]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1).
As regards to claim 3, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the elastic member 160 comprises a compression spring ([0053]; [0064]; [0075]; [0081]; fig 1-14; clm 13).
As regards to claim 4, Robson discloses a sprayer assembly (abs; fig 1-14), wherein: the sheath 140 comprises one or more gas inlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]), one or more gas outlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]), and one or more gas conduits (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]) that connect the one or more gas inlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]) to the one or more gas outlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]); and the assembly is configured such that gas provided to the one or more gas inlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]) is emitted from the one or more gas outlets (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]) so as to nebulise liquid emitted from the outlet (tip of 130, see fig 1) of the capillary 130 ([0005]; [0050]-[0054]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1).
As regards to claim 5, Robson discloses a sprayer assembly (abs; fig 1-14), wherein: the sheath 140 comprises an axial bore (see fig 1) configured to retain the capillary 130; and the one or more gas conduits (gas flows and equipotential lines around the emitter tip 130, [0005]; [0053]-[0054]) can be arranged to be parallel to the axial bore ([0050]-[0053]; [0063]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14).
As regards to claim 6, Robson discloses a sprayer assembly (abs; fig 1-14), further comprising a sprayer assembly body 166; wherein the capillary 130, the sheath 140 and the elastic member 160 are removably attachable to the body 166 ([0060]; [0062]-[0064]; [0078]-[0081]; fig 1-14; clm 1).
As regards to claim 7, Robson discloses a sprayer assembly (abs; fig 1-14), wherein: the capillary 130, the sheath 140 and the elastic member 160 are configured as a type of cartridge (see fig 1-3); and the type of cartridge (see fig 1-3) is removably attachable to the body 166 ([0050]-[0053]; [0060]-[0065]; [0073]-[0075]; [0078]-[0081]; fig 1-14).
As regards to claim 8, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the body 166 comprises a bore 179 configured to receive the type of cartridge (see fig 1-3) ([0063]-[0064]; [0078]-[0081]; fig 1-14; clm 1).
As regards to claim 9, Robson discloses a sprayer assembly (abs; fig 1-14), further comprising a nozzle ball 155 that is removably attachable to the body 166; wherein the nozzle ball 155 comprises an aperture 124, and wherein the assembly is configured such that liquid emitted from the outlet (tip of 130, see fig 1) of the capillary 130 is directed outward by way of the aperture 124 when the nozzle ball 155 is attached to the body 166 ([0061]-[0062]; [0065]; [0079]-[0081]; fig 1-14; clm 1).
As regards to claim 10, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the sprayer assembly is configured such that the distance between the aperture 124 and the outlet (tip of 130, see fig 1) of the capillary 130 is adjustable ([0050]-[0053]; [0061]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1-15).
As regards to claim 11, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the assembly is configured such that attaching the nozzle ball 155 to the body 166 causes the sheath 140 to move to the second position and such that removing the nozzle ball 155 from the body 166 causes the sheath 140 to move to the first position ([0050]-[0053]; [0061]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1-15).
As regards to claim 12, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the assembly is configured such that the nozzle ball 155 pushes the sheath 140 to the second position when the nozzle ball 155 is attached to the body 166 ([0050]-[0053]; [0061]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1-15).
As regards to claim 13, Robson discloses a sprayer assembly (abs; fig 1-14), wherein the sheath 140 is configured as a nozzle guide guiding nozzle ball 155, such that when the nozzle ball 155 is attached to the body 166 the guide guides the nozzle ball 155 into coaxial circular alignment with the capillary 130 ([0050]-[0053]; [0061]-[0065]; [0073]-[0075]; [0079]-[0081]; fig 1-14; clm 1-15).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jethro M. Pence/
Primary Examiner
Art Unit 1717